—Order of disposition, Family Court, Bronx County (Rhoda Cohen, J.), entered October 14, 1992, adjudicating appellant a juvenile delinquent following a fact-finding determination that she committed acts which, if committed by an adult, would constitute the crime of assault in the third degree, and placing her with the Division for Youth for a period of 12 months, unanimously affirmed, without costs.
The evidence of the complainant’s injuries, which included two swollen and blackened eyes, a throbbing lump on her head, a bruise to the rib area and pain in the indicated areas for approximately two weeks, sustained in an altercation in which appellant participated, was sufficient as a matter of law to prove a "physical injury” within the meaning of Penal Law § 120.00. Concur — Sullivan, J. P., Carro, Ellerin, Wallach and Rubin, JJ.